Citation Nr: 0920985	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-20 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for coronary artery disease.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for depression as secondary to coronary artery disease.



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The Appellant and C.H.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2005, for good cause shown, the Board advanced 
the Veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The Veteran subsequently testified before the Board at a 
videoconference hearing in March 2006.

Later that year, in December 2006, the Board issued a 
decision denying both claims for § 1151 compensation.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a May 2008 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC).




REMAND

As the Court-granted joint motion points out, pursuant to 
38 U.S.C.A. § 5103(a), VA is required to provide notice to a 
Claimant of the information and evidence necessary to 
substantiate his claims for disability compensation.  Proper 
notice from VA must inform the Claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will obtain 
and assist the Claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In this case, the RO sent the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter in June 2003 that, as 
pointed out in the Court-granted Joint Motion, did not 
provide the required notice and information concerning the 
type of evidence needed to substantiate claims for § 1151 
compensation.  In particular, that letter did not notify the 
Veteran that to establish his entitlement to disability 
compensation under § 1151, it is necessary to show that the 
proximate cause of the additional disability was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event that was not reasonably foreseeable.  The letter, 
instead, discussed the requirements for establishing his 
entitlement to service connection based on direct incurrence 
in service, which is not the basis of the claims at issue.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Therefore, the Veteran must be provided this required notice 
- specifically concerning the requirements for establishing 
his entitlement to § 1151 compensation, before readjudicating 
his claims.  See Shinseki v. Sanders, 556 U. S. ___ (2009), 
overturning Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007) (and pointing out that it is the Veteran's 
burden, not VA's, to show why a VCAA notice error like this 
is prejudicial).



Also, the Veteran needs to receive notice specifically 
concerning the requirements for establishing his entitlement 
to service connection for depression secondary to the 
coronary artery disease.  See C.F.R. § 3.310(a) and (b) 
(2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
short, he must show by competent medical evidence that the 
coronary artery disease either caused or at the very least 
chronically (meaning permanently) aggravated the depression.  
And inasmuch as his claim for depression is predicated 
entirely on him first establishing his entitlement to § 1151 
compensation for the underlying coronary artery disease, 
these claims are "inextricably intertwined."  See Holland 
v. Brown, 6 Vet. App. 443, 446 (1994); Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  So to avoid piecemeal 
adjudication of claims with common parameters, further 
consideration of the claim for depression secondary to the 
coronary artery disease necessarily need be temporarily 
deferred pending resolution of the underlying claim for the 
coronary artery disease.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran another VCAA notice 
letter, this time specifically concerning 
his claims for § 1151 compensation for 
coronary artery disease and secondary 
depression.  [Note:  The prior letter, 
sent in June 2003, instead discussed the 
requirements for him to establish his 
entitlement to service connection, not 
§ 1151 compensation.]  This additional 
§ 1151 letter must also explain what, if 
any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate this 
type of claim.  Specifically, the letter 
must explain that the proximate cause of 
any additional disability must be due to 
either carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part, 
or an event that was not reasonably 
foreseeable.  
The letter must also explain that, to 
establish entitlement to § 1151 
compensation for depression secondary to 
the coronary artery disease, it must be 
shown by competent medical evidence that 
the coronary artery disease either caused 
or at the very least chronically 
(meaning permanently) aggravated the 
depression.  As well, the letter must 
specify which portion of this supporting 
evidence, if any, is to be provided by 
the Veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also contain an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date, in 
case either claim is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

2.  Then readjudicate the claims in light 
of any additional evidence since the most 
recent supplemental statement of the 
case.  If either claim is not granted to 
the Veteran's satisfaction, send him and 
his attorney another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court/CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



